Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Shier on 4/2/21.

The application has been amended as follows: 

	In claim 1, replace “when using a Falex test machine, pre-conditioning interim operation is carried out under the condition of 1334 N, 5 minutes, and 290 rpm, and then under the condition of continuous loading of 40 N/sec at 25° C, the load until seizing is 3120 N or more” with “when the lubricating oil composition is tested with a Falex test machine, where a pre-conditioning interim operation is carried out at 1334 N 

	In claim 1 replace “when rotating pressure vessel oxidation test based on JIS K2514, under the condition of 150° C, the time (RPVOT Value) it takes for the vessel pressure to lower by 175 kPa from the maximum pressure before the start of test is 606 minutes or more“ with “when a rotating pressure vessel oxidation test based on JIS K2514 is performed on the lubricating oil composition at 150° C, the time (RPVOT Value) is takes for the vessel pressure to lower by 175 kPA from the maximum pressure before the start of the test is 606 minutes or more”

	In claim 1 replace “when test according to the method described in ASTM D7873-13, amount of sludge” with “when the lubricating oil composition is tested according to the method described in ASTM D7873-13, the amount of sludge”

In claim 15, replace “When using a Falex test machine, pre-conditioning interim operation is carried out under the condition of 1334 N, 5 minutes, and 290 rpm, and then under the condition of continuous loading of 40 N/sec at 25° C, the load until seizing is 3120 N or more” with “when the lubricating oil composition is tested with a Falex test machine, where a pre-conditioning interim operation is carried out at 1334 N 

	In claim 15 replace “when rotating pressure vessel oxidation test based on JIS K2514, under the condition of 150° C, the time (RPVOT Value) it takes for the vessel pressure to lower by 175 kPa from the maximum pressure before the start of test is 606 minutes or more“ with “when a rotating pressure vessel oxidation test based on JIS K2514 is performed on the lubricating oil composition at 150° C, the time (RPVOT Value) is takes for the vessel pressure to lower by 175 kPA from the maximum pressure before the start of the test is 606 minutes or more”

	In claim 15 replace “when test according to the method described in ASTM D7873-13, amount of sludge” with “when the lubricating oil composition is tested according to the method described in ASTM D7873-13, the amount of sludge”

Statement of Reasons for Allowance
The claims have been amended to further define the concentration of the components, and to limit the compositions to those having a specific combination of Falex test seizure load values, RPVOT values, and sludge formation. In particular, the claims are now limited to compositions having a Falex test seizure load, an RPVOT value, and amount of sludge formation equal to or superior to that observed for Example 5 of the specification. Even if the composition of Kuntschik and Deblase or Kuntschik, Deblase, and Frapin (as cited in the previous office action) were to specifically comprise 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771